       Case 2:18-cr-00100-JAM Document 58 Filed 10/14/20 Page 1 of 3


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     LEXI P. NEGIN, #250376
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Telephone: (916) 498-5700
4    Lexi_Negin@fd.org
5    Attorneys for Defendant
     SCOTT STEPHEN HOWARD
6

7
                               IN THE UNITED STATES DISTRICT COURT
8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9

10   UNITED STATES OF AMERICA,                       )    Case No. 2:18-CR-100 JAM
                                                     )
11                   Plaintiff,                      )    STIPULATION AND ORDER TO AMEND
                                                     )    CONDITIONS OF RELEASE
12          v.                                       )
                                                     )
13   SCOTT STEPHEN HOWARD,                           )
                                                     )
14                   Defendant.                      )
                                                     )
15                                                   )
16

17          Plaintiff, United States of America, by and through Assistant United States Attorney
18   Amy Schuller Hitchcock, and Defendant Scott Howard, through his attorney Lexi P. Negin,
19   Assistant Federal Defender, hereby stipulate to amend his conditions of release to allow for him
20   to be present for the birth of his child. Mr. Howard’s pretrial services officer, Renee Barsurto,
21   indicates that Mr. Howard has consistently complied with his conditions of pretrial release. His
22   wife is expected to deliver their baby in early November. In light of the unpredictability of
23   labor, the potential need for him to be present at the hospital during hours not within his curfew,
24   which may include overnight and possibly multiple days, and the restrictions imposed by
25   hospitals, in order for Mr. Howard to be present for the birth, the pretrial services officer needs
26   the Court’s approval in order to allow him to attend the birth. Mr. Howard will not be
27   electronically monitored while at the hospital; however, Pretrial Services will remain in
28
      Stipulation and Order to Amend Conditions of       -1-
      Release
       Case 2:18-cr-00100-JAM Document 58 Filed 10/14/20 Page 2 of 3



1    telephonic contact with him and will randomly call him at the hospital to assure that he is in
2    compliance with the directives of the pretrial services officer.
3           Wherefore the parties jointly request that this Honorable Court amend the release
4    conditions to allow pretrial services, at their discretion, to permit Mr. Howard to attend the birth
5    of his child. The Pretrial Services officer may impose any reasonable conditions to
6    accommodate this exception to Mr. Howard’s conditions. Upon discharge from the hospital of
7    Mr. Howard’s wife and baby, the current conditions of release will take immediate effect.
8
9           IT IS SO STIPULATED.
10

11   Dated: October 8, 2020                          HEATHER E. WILLIAMS
                                                     Federal Defender
12
13                                                   /s/ Lexi P. Negin
                                                     LEXI P. NEGIN
14                                                   Assistant Federal Defender
                                                     Attorney for SCOTT HOWARD
15
16   Dated: October 8, 2020                          MCGREGOR W. SCOTT
                                                     United States Attorney
17
                                                     /s/ Amy Schuller Hitchock
18                                                   AMY SCHULLER HITCHCOK
                                                     Attorney for Plaintiff
19
20

21

22

23
24

25

26

27

28
      Stipulation and Order to Amend Conditions of    -2-
      Release
       Case 2:18-cr-00100-JAM Document 58 Filed 10/14/20 Page 3 of 3



1                                                    OR D ER
2           The Court has read and considered the Stipulation to Amend Conditions of Release. The
3    Court hereby finds that the Stipulation, which this Court incorporates by reference into this
4    Order, should be granted.
5           THEREFORE, FOR GOOD CAUSE SHOWN:
6           1. The conditions of release are hereby amended so that the Pretrial Services officer may
7                allow Mr. Howard to attend the birth of his child.
8           2. The Pretrial Services officer has the discretion to impose any reasonable conditions
9                for the time period of Mr. Howard’s attendance of the birth of his child
10          3. Once Mr. Howard’s wife and baby are discharged from the hospital all previously
11               imposed conditions shall remain in effect.
12
13          IT IS SO ORDERED.
14   Dated: October 14, 2020
15
16

17

18

19
20

21

22

23
24

25

26

27

28
      Stipulation and Order to Amend Conditions of     -3-
      Release
